Exhibit Lender Interest Due as of 4/15/10 Total stock if converted Herbert M. Stein $204,097.63 204,098 Robert Schacter $ 82,024.14 82,024 $286,121.77 286,122 APOGEE TECHNOLOGY, INC. Edited Minutes of the Board of Directors’ Meeting Held on April 16, 2010 Via Telephonic Call A telephonic meeting of the Board of Directors of Apogee Technology, Inc. (the “Corporation”) was held on Friday April 16, 2010 at 2:00 PM. The following members of the Board of Directors, constituting a quorum, were present via telephonic call: Mr. Herbert M. Stein, Chairman of the Board, Ms. Sheryl Stein, Mr. Craig Dubitsky, and Mr. Alan Tuck.Mr. Theodore Grannatt and Mr. Paul Murphy, Chief Financial Officer, were on the call as guests.Mr. Arthur Reynolds was absent.Mr. Herbert M.
